           Case 2:20-cv-00193-cr Document 20 Filed 07/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ESTATE OF DOUGLAS KILBURN, et al. )
                                  )
                     Plaintiffs,  )
                                  )
v.                                )
                                  )
CITY OF BURLINGTON, VERMONT,      )
et al.,                           )
                                  )
                     Defendants. )

         STIPULATION OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST
                        OFFICER CORY CAMPBELL

       The Parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate

to the voluntary dismissal of all Plaintiffs’ claims against Defendant Officer Cory Campbell, with

prejudice and with each Party to bear its own costs.

       Dated at Brattleboro, Vermont this 1st day of July, 2021.

/s/ Evan Chadwick
Evan Chadwick, Esq.
Chadwick & Spensley, PLLC
Counsel for Plaintiffs
136 High Street
Brattleboro, VT 05301
(802) 257-7161
evan@chadwicklawvt.com

       Dated at Burlington, Vermont this 30th day of June, 2021.

/s/ Pietro J. Lynn
Pietro J. Lynn, Esq.
Barbara R. Blackman, Esq.
Lynn, Lynn, Blackman & Manitsky, P.C.
Counsel for Defendants
76 St. Paul St., Suite 400
Burlington, VT 05401
         Case 2:20-cv-00193-cr Document 20 Filed 07/02/21 Page 2 of 2




(802) 860-1500
plynn@lynnlawvt.com
bblackman@lynnlawvt.com
